        Case 1:20-mj-01441-DLC Document 17 Filed 01/06/21 Page 1 of 1




                                     UNITED STATES DISTRICT COURT

                                     DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA         )

                                 )

        v.                       )                                  M.B.D. Case No. 20-mj-01441-DLC

                                 )

JACKELINE PEÑA-AQUINO,           )

Defendant                        )

FILED UNDER SEAL



             MOTION TO WAIVE PROBABLE CAUSE HEARING AND WITHDRAW AS COUNSEL

         Now comes the defendant, JACKELINE PEÑA-AQUINO and notifies the Court that the
defendant wishes to waive her right to a probable cause hearing in this matter. In addition, the
parties have been engaged in preliminary discussions regarding the possible resolution of this
matter and have agreed to, and the Court has entered an extension of the time for Indictment until
April 28, 2021.

        The defendant and her counsel believe that it is in the defendant’s best interest that further
discussions concerning a potential resolution be done by new counsel. Therefore, Attorney Apostle
prays the court to allow his withdrawal and to appoint appropriate counsel for MS. PEÑA-AQUINO.



                                                                           Respectfully submitted,



                                                                         JACKELINE PENA-AQUINO

                                                                         By her attorney,

                                                                         /s/ CARLOS A. APOSTLE

                                                                         CARLOS A. APOSTLE, ESQUIRE


                                        Certificate of Service

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing and paper copies will be sent to
those indicated as non-registered participants.



                                                                   By:     /s/ Carlos A. Apostle, Esquire
